726 N.W.2d 423 (2007)
Richard E. HARVLIE, Plaintiff-Appellee, and
Blue Cross Blue Shield of Michigan, Intervening Plaintiff-Appellee,
v.
JACK POST CORPORATION and St. Paul Fire & Marine Insurance Company, Defendants-Appellants.
Docket No. 132235, COA No. 270678.
Supreme Court of Michigan.
February 5, 2007.
On order of the Court, the application for leave to appeal the August 31, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
CORRIGAN, J., concurs and states as follows:
I concur in the order of remand, but I continue to adhere to the views that I expressed in my concurring statement in Donoho v. Wal-Mart Stores, Inc., 474 Mich. 1057, 708 N.W.2d 444 (2006).